 


109 HR 535 IH: To redesignate the facility of the United States Postal Service located at 2777 Logan Avenue in San Diego, California, as the 
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 535 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. Davis of California (for herself, Mr. Moran of Virginia, Mr. Honda, Ms. Woolsey, Mr. Reyes, Mr. Baca, Ms. Watson, Ms. Millender-McDonald, Mr. Becerra, Mr. Schiff, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To redesignate the facility of the United States Postal Service located at 2777 Logan Avenue in San Diego, California, as the Cesar E. Chavez Post Office. 
 
 
1.Cesar E. Chavez Post Office 
(a)RedesignationThe facility of the United States Postal Service located at 2777 Logan Avenue in San Diego, California, and known as the Southeastern Post Office, shall be known and designated as the Cesar E. Chavez Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Cesar E. Chavez Post Office. 
 
